Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
The Amendment filed on 9/30/2021 has been entered.  Claims 21-40remain pending in the application. The Examiner has acknowledged that claims 21, 28 and 35 are amended and claims 1-20 remain canceled.  The Examiner acknowledges receipt of the Terminal Disclaimer, dated 9/30/2021.  The ODP rejection will be withdrawn upon approval of the Terminal Disclaimer. Applicant amendments to the claims have overcome the 112 rejection, previously set forth in the Non-Final Office Action mailed 8/26/2021. 

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but are not persuasive. Upon further examination of the primary reference, the 103 rejection is maintained.
The Applicant argues, on pp. 9-11:
On p. 9 (§1), “[t]he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA …”;
On p. 10 (§3), regarding double patenting, “the Office failed to consider each of the differences between the pending claims and failed to present evidence that such differences would have been obvious…”; and
On pp. 8-9 (§4), “But because Lohr's first communication device is hosting the active session, the first communication device cannot be "one of the one or more-Attorney Docket No.: 12694.0084-02000available devices.”
The Examiner respectfully disagrees.

Applicant argues on p. 9 (§1) “[t]he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .” Is incorrect.
In response, although the Notice of Pre-AIA  or AIA  Status recites “filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ” was stated in error, the proper priority of 3/16/82013 was previously acknowledged by the Examiner.  The Notice of Pre-AIA  Status has been changed to “The present application is being examined under the pre-AIA  first to invent provisions.”
	
	Applicant argues on p. 10 (§3), regarding double patenting ,“the Office failed to consider each of the differences between the pending claims and failed to present evidence that such differences would have been obvious.”
8/26/2021: 
However, detecting one or more available devices during the active communication session using one or more locations of the one or more available devices is disclosed by Hirsch et al. (2006/0064492 A1, hereinafter Hirsch) (210a-d, Fig. 2; para. [0030], lines 8-14, the case that the indication specifies the devices to be used in establishing the new communication session, the server 230 may…determine the addresses, identities, and/or locations of the desired devices (e.g., communication devices 210c-d), and/or may connect or otherwise couple the desired devices…).  
Therefore, considering Lohr and Hirsch' s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Lohr' s teachings as described in Hirsch to determine devices, by detection, are powered-on or available during an active session based on location (para. [0030], lines 14-16).

Applicant argues on pp. 8-9 (§4), “But because Lohr's first communication device is hosting the active session, the first communication device cannot be "one of the one or more-Attorney Docket No.: 12694.0084-02000available devices.
In response, according to Lohr, col. 3, lines 66-67 and col. 4, lines 1-8, “Referring to FIG. 2 the transfer of an application from a first communications device to a second communications device is shown where a first communications device is active in a multimedia session (block 201). If no acceptable second device is available the session continues on the first communications device (block 202). Once a suitable second device becomes available the user can either opt to transfer the session based on direct user input or a predefined configuration or the session can remain active on the first communications device (block 203).”
This citation clearly states that the first communication device is active and if no acceptable second device is available the session continues on the first communication device and when a second device becomes available the user may opt to transfer the session which equates to first communication device is hosting the active session as well as a second one, when that second one becomes available.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of reference U.S. Patent No. 10,491,696.  Although the claims at issue are not identical, they are patentably distinct from each other because claims in the instant application 
However, detecting one or more available devices during the active communication session using one or more locations of the one or more available devices is disclosed by Hirsch et al. (2006/0064492 A1, hereinafter Hirsch) (210a-d, Fig. 2; para. [0030], lines 8-14, the case that the indication specifies the devices to be used in establishing the new communication session, the server 230 may…determine the addresses, identities, and/or locations of the desired devices (e.g., communication devices 210c-d), and/or may connect or otherwise couple the desired devices…).  
Therefore, considering Lohr and Hirsch' s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Lohr' s teachings as described in Hirsch to determine devices, by detection, are powered-on or available during an active session based on location (para. [0030], lines 14-16).	

Instant Application 16/848,648
Patent No. 10,686,852
Claim 1. A computer-implemented method for managing communications, comprising: 
     detecting one or more available devices during an active communication session using one or more locations of the one or more available devices; 
     receiving, from an available device of the one or more available devices, an input selecting one of the one or more available devices during the active communication session; and 
      in response to receiving the input, routing transmissions related to the active communication session to a selected device.  
A method of controlling a communication session comprising: 
     a first communication device displaying an indicator identifying an active communication session between a second communication device and a third communication device, the second communication device associated with a user, the first communication device having a processor connected to a non-transitory computer readable medium; 
     the first communication device displaying an indicator identifying the second communication device and an indicator identifying a fourth communication device associated with the user that is available for participating in the active communication session to replace the second communication device; and in response to receiving input identifying the fourth communication device, the first communication device sending a message to a server to request that the active communication session be moved from the second communication device to the fourth communication device.
The computer-implemented method of claim 21, further comprising: causing to display one or more device indicators corresponding to one or more available devices during the active communication session; and in response to receiving the device selection input, causing a device indicator corresponding to the selected device to change.  
Claim 2. The method of claim 1, wherein: the first communication device is not the second communication device and is not the third communication device; and the method comprises: the first communication device receiving the input identifying the fourth communication device while the indicator identifying the fourth communication device as being available for participating in the active communication session for participating in the active communication session to replace the second communication device is displayed by the first communication device.
Claim 23. The computer-implemented method of claim 21, further comprising: receiving proximity information corresponding to one or more additional available devices; causing to display one or more device identifiers corresponding to the one or more additional available devices during the active communication session; and wherein routing the transmissions to the selected device comprises routing the transmission to one of the one or more additional available devices.  
A communication apparatus, comprising: a first communication device associated with a user, the first communication device having hardware comprising non-transitory memory; the first communication device configured to display an indicator identifying an active communication session between a second communication device and a third communication device, the second communication device associated with a user; the first communication device configured to display an indicator identifying the second communication device and an indicator identifying a fourth communication device associated with the user that is available for participating in the active communication session to replace the second communication device; and the first communication device configured to send a message to a server to request that the active communication session be moved from the second communication device to the fourth communication device in response to receiving input identifying the fourth communication device as being a target device for moving of the active communication session.
The computer-implemented method of claim 21, further comprising: 
     in response to receiving the device selection input, determining media capabilities of the selected device; and 
     wherein routing transmissions related to the active communication session comprise routing transmission based on the media capabilities of the selected device.  

Claim 25. The computer-implemented method of claim 21, further comprising: causing to display a session identifier corresponding to the active communication session at the selected device; and in response to receiving a session selection input from the selected device, routing transmissions related to the active communication session to the selected device.  

Claim 26. The computer-implemented method of claim 21, further comprising: receiving location data corresponding to the one or more locations of the one or more available devices.  

The method of claim 1, comprising: the server periodically receiving location data from the first communication device that identifies a location of the first communication device; the server periodically receiving location data from the second communication device that identifies a location of the second communication device; and the server periodically receiving location data from the fourth communication device that identifies a location of the fourth communication device.
The computer-implemented method of claim 21, wherein routing transmissions related to the active communication session comprises routing audio data, video data, or text data.  

Claim 28. A non-transitory, computer-readable medium, storing instructions that, when executed by a processor, cause:      
     detecting one or more available devices during an active communication session using one or more locations of the one or more available devices; 
     receiving, from an available device of the one or more available devices, an input selecting one of the one or more available devices during the active communication session; and 
     in response to receiving the input, routing transmissions related to the active communication session to a selected device.  
A method of controlling a communication session comprising: 
     a first communication device displaying an indicator identifying an active communication session between a second communication device and a third communication device, the second communication device associated with a user, the first communication device having a processor connected to a non-transitory computer readable medium; 
     the first communication device displaying an indicator identifying the second communication device and an indicator identifying a fourth communication device associated with the user that is available for participating in the active communication session to replace the second communication device; and 
     in response to receiving input identifying the fourth communication device, the first communication device sending a message to a server to request that the active communication session be moved from the second communication device to the fourth communication device.
The non-transitory, computer-readable medium of claim 28, storing further instructions that, when executed by the processor, cause: a display of one or more device indicators corresponding to one or more available devices during the active communication session; and in response to receiving the device selection input, causing a device indicator corresponding to the selected device to change.  

Claim 30. The non-transitory, computer-readable medium of claim 28, storing further instructions that, when executed by the processor, cause: receiving proximity information corresponding to one or more additional available devices;   displaying one or more device identifiers corresponding to the one or more additional available devices during the active communication session; and wherein routing the transmissions to the selected device comprises routing the transmission to one of the one or more additional available devices.

Claim 31. The non-transitory, computer-readable medium of claim 28, storing further instructions that, when executed by the processor, cause: in response to receiving the device selection input, determining media capabilities of the selected device; and wherein routing transmissions related to the active communication session comprise routing transmission based on the media capabilities of the selected device.  

Claim 32. The non-transitory, computer-readable medium of claim 28, storing further instructions that, when executed by the processor, cause: a display of a session identifier corresponding to the active communication session at the selected device; and in response to receiving a session selection input from the selected device, routing transmissions related to the active communication session to the selected device.  

Claim 33. The non-transitory, computer-readable medium of claim 28, storing further instructions that, when executed by the processor, cause: 
      receiving location data corresponding to the one or more locations of the one or more available devices.
Claim 8. The method of claim 1, comprising: the server periodically receiving location data from the first communication device that identifies a location of the first communication device; the server periodically receiving location data from the second communication device that identifies a location of the second communication device; and the server periodically receiving location data from the fourth communication device that identifies a location of the fourth communication device.
Claim 34. The non-transitory, computer-readable medium of claim 28, wherein the transmissions related to the active communication session comprise audio data, video data, or text data.  

A system, comprising: 
     a processor; 
     a memory operatively connected to the processor and storing instructions that, when executed by the processor, cause:     
     detecting one or more available devices during an active communication session using one or more locations of the one or more available devices; 
     receiving, from an available device of the one or more available devices, an input selecting one of the one or more available devices during the active communication session; and 
     in response to receiving the input, routing transmissions related to the active communication session to a selected device.  
Claim1. A method of controlling a communication session comprising: 
     a first communication device displaying an indicator identifying an active communication session between a second communication device and a third communication device, the second communication device associated with a user, the first communication device having a processor connected to a non-transitory computer readable medium; 
     the first communication device displaying an indicator identifying the second communication device and an indicator identifying a fourth communication device associated with the user that is available for participating in the active communication session to replace the second communication device; and 
    in response to receiving input identifying the fourth communication device, the first communication device sending a message to a server to request that the active communication session be moved from the second communication device to the fourth communication device.
The system of claim 35, wherein the memory stores further instructions that, when executed by the processor, cause: a display of one or more device indicators corresponding to one or more available devices during the active communication session; and in response to receiving the device selection input, causing a device indicator corresponding to the selected device to change.  

Claim 37. The system of claim 35, wherein the memory stores further instructions that, when executed by the processor, cause: receiving proximity information corresponding to one or more additional available devices; causing to display one or more device identifiers corresponding to the one or more additional available devices during the active communication session; and wherein routing the transmissions to the selected device comprises routing the transmission to one of the one or more additional available devices.  

Claim 38. The system of claim 35, wherein the memory stores further instructions that, when executed by the processor, cause: in response to receiving the device selection input, determining media capabilities of the selected device; and wherein routing transmissions related to the active communication session comprise routing transmission based on the media capabilities of the selected device.  

Claim 39. The system of claim 35, wherein the memory stores further instructions that, when executed by the processor, cause: a display of a session identifier corresponding to the active communication session at the selected device; and in response to receiving a session selection input from the selected device, routing transmissions related to the active communication session to the selected device.  

Claim 40. The system of claim 35, wherein the transmissions related to the active communication session comprise audio data, video data, or text data.   




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lohr (US 8,181,226 B2, hereinafter Lohr) in view of Hirsch (US 2006/0064492 A1, hereinafter Hirsch).
Regarding claims 21, Lohr discloses a computer-implemented method for managing communications, comprising: 
receiving, from an available device of the one or more available devices, an input selecting one of the one or more available devices during the active communication session (Abstract, lines 10-12, col. 1, lines 64-67, col. 3, lines 66-67 and col. 4, lines 1-8, col. 5, lines 28-41 and 50-58); and 
in response to receiving the input, routing transmissions related to the active communication session to a selected device (col. 2, lines 3-5; col. 3, lines 66-67; col. 4, lines 1-22; col 5, lines 58-60).  
Lohr fails to explicitly teach detecting one or more available devices during the active communication session using one or more locations of the one or more available devices. 
Hirsch, in the same or similar field of endeavor, teaches detecting one or more available devices during the active communication session using one or more locations of the one or more available devices (210a-d, Fig. 2; para. [0030], lines 8-14, the case that the indication specifies the devices to be used in establishing the new communication session, the server 230 may, for example, determine the addresses, identities, and/or locations of the desired devices (e.g., communication devices 210c-d), and/or may connect or otherwise couple the desired devices…). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of Lohr with the system Hirsch in order for the server to determine if devices are powered-on or available during an active session based on proximity (para. [0030], lines 14-16).	

Regarding claim 22, Lohr-Hirsch discloses the computer-implemented method of claim 21, further comprising: 
causing to display one or more device indicators corresponding to one or more available devices during the active communication session (Lohr, Abstract, lines 10-12, col. 1, lines 64-67, col. 3, lines 66-67 and col. 4, lines 1-8, col. 5, lines 28-41 and 50-58); and 
in response to receiving the device selection input, causing a device indicator corresponding to the selected device to change (Lohr, Abstract, lines 10-12, col. 1, lines 64-67, col. 2, lines 3-5; col. 3, lines 66-67; col. 4, lines 1-22; col. 5, lines 28-41 and 58-60).  

Regarding claim 23, Lohr-Hirsch discloses the computer-implemented method of claim 21, further comprising: 
receiving proximity information corresponding to one or more additional available devices (Lohr, col. 6, lines 20-31, sending, by the computer-executable program module, in response to identifying the second communications device in proximity to the first communications device…a session transfer initiation message from the first communications device directly to the second communications device using the short-range protocol) (Hirsch, 210a-d, Fig. 2; paras. [0030], lines 8-14; [0041], lines 14-17); 
causing to display one or more device identifiers corresponding to the one or more additional available devices during the active communication session (Lohr, col. 5, lines 31-32, second communications device 4 also sends an acknowledgement message 42 back to the first communications device 2 over link 16…); and 
wherein routing the transmissions to the selected device comprises routing the transmission to one of the one or more additional available devices (Lohr, col. 2, lines 3-5; col. 3, lines 66-67; col. 4, lines 1-22; col 5, lines 58-60).  

Regarding claim 24, Lohr-Hirsch discloses the computer-implemented method of claim 21, further comprising: 
in response to receiving the device selection input, determining media capabilities of the selected device (Lohr, Abstract, lines 10-12, col. 1, lines 47-52 and 64-67, col. 5, lines 28-41 and 50-58); and 
wherein routing transmissions related to the active communication session comprise routing transmission based on the media capabilities of the selected device (Lohr, Abstract, lines 10-12, col. 1, lines 47-49 and 64-67, col. 5, lines 28-41 and 50-58).  

Regarding claim 25, Lohr-Hirsch discloses the computer-implemented method of claim 21,  further comprising: 
causing to display a session identifier corresponding to the active communication session at the selected device (Lohr, col. 5, lines 31-32); and 
in response to receiving a session selection input from the selected device, routing transmissions related to the active communication session to the selected device (Lohr, col. 2, lines 3-5; col. 3, lines 66-67; col. 4, lines 1-22; col 5, lines 58-60).   

Regarding claim 26, Lohr-Hirsch discloses the computer-implemented method of claim 21, further comprising: 
receiving location data corresponding to the one or more locations of the one or more available devices (Lohr, col. 6, lines 20-27) (Hirsch, 210a-d, Fig. 2; para. [0030], lines 8-14).  

Regarding claim 27, Lohr-Hirsch discloses the computer-implemented method of claim 21, wherein routing transmissions related to the active communication session comprises routing audio data, video data, or text data (Lohr, Abstract, lines 10-12; col. 1, lines 47-52 and 64-67;  col. 5, lines 28-41 and 50-58)).  

Claims 28-32 and 35-39 incorporates substantively all the limitations of claims 21-25 in non-transitory computer readable medium and system forms rather than method form and are rejected under the same rationale (processor and memory).

Claim 33 incorporates substantively all the limitations of claim 26 in non-transitory computer readable medium form rather than method form and is rejected under the same rationale.

Claims 34 and 40 incorporates substantively all the limitations of claim 27 in non-transitory computer readable medium and system forms rather than method form and are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457      

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457